Citation Nr: 1108451	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative joint disease of the left knee, status post arthroscopy.  

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative joint disease of the right knee.  

3.  Entitlement to service connection for claimed Crohn's disease.  

4.  Entitlement to service connection for chronic chest inflammation.  

5.  Entitlement to service connection for a right hip disorder, claimed as secondary to the service-connected left knee disability.  





ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to March 1991.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the RO.  


FINDINGS OF FACT

In December 2010, prior to the promulgation of a decision on appeal, the Board received notification in writing from the Veteran that she intended to withdraw her claims of increased ratings for service-connected bilateral knee disability and service connection for Crohn's disease, chronic chest inflammation, and a right hip disorder, claimed as secondary to the service-connected left knee disability, from appellate consideration.  


CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the claim of an initial evaluation in excess of 10 percent for the service-connected degenerative joint disease of the left knee, status post arthroscopy, is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §  20.204 (2010).  

2.  The Veteran's appeal as to the claim of an initial evaluation in excess of 10 percent for the service-connected degenerative joint disease of the right knee is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  

3.  The Veteran's appeal as to the claim of service connection for Crohn's disease is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  

4.  The Veteran's appeal as to the claim of service connection for chronic chest inflammation is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  

5.  The Veteran's appeal as to the claim of service connection for a right hip disorder, claimed as secondary to the service-connected left knee disability, is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran in a written statement received at the Board in December 2010 expressed her intention to terminate her appeal of the claims for increased ratings for the service-connected bilateral knee disabilities and the claims of service connection for Crohn's disease, chronic chest inflammation, and a right hip disorder, claimed as secondary to the service-connected left knee disability.  

Further, during the course of her appeal, the Veteran requested a Central Office hearing before the Board.  As the Veteran wishes to withdraw her appeal, the hearing request is also deemed to have been withdrawn. See 38 C.F.R. § 20.704 (2010).  

Hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  



ORDER

The appeal as to the issue of an increased rating for the service-connected degenerative joint disease of the left knee, status post arthroscopy, is dismissed.  

The appeal as to the issue of an increased rating for the service-connected degenerative joint disease of the right knee is dismissed.  

The appeal as to the issue of service connection for Crohn's disease is dismissed.  

The appeal as to the issue of service connection for chronic chest inflammation is dismissed.  

The appeal as to the issue of service connection for a right hip disorder, claimed as secondary to the service-connected left knee disability is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


